UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6666


WILLIAM E. ALTON,

                Plaintiff - Appellant,

          v.

CORRECTIONAL   MEDICAL   SERVICES;  WEXFORD   &   ASSOCIATES
CONTRACTORS; ISAIS TESSAMA, MD; MICKELS, MD; BARBARA NEWLON;
BEVERLY SPARKS, P.A.; VICTOR JACKSON; J. P. MORGAN, Warden;
MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; KATHLEEN GREEN, ECI Warden; DAVID MATHIS, MD;
NURSING STAFF; MCDONALD, P.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:10-cv-02365-WMN)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Alton, Appellant Pro Se.      Philip Melton Andrews,
Katrina J. Dennis, KRAMON & GRAHAM, PA, Baltimore, Maryland;
Erin O’Brien Millar, Valerie L. Tetro, WHITEFORD, TAYLOR &
PRESTON, LLP, Baltimore, Maryland; Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               William E. Alton, III, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the    record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Alton v. Corr. Med. Servs., No. 1:10-cv-02365-WMN (D.

Md. Apr. 18, 2011).             We dispense with oral argument because the

facts    and    legal     contentions      are    adequately     presented    in   the

materials       before    the    court     and    argument     would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                            3